Case:18-18627-JGR Doc#:35 Filed:12/20/18                Entered:12/20/18 17:53:12 Page1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

In re:                                        )
                                              )
DENNIS K. OBDUSKEY,                           )
                                              )       Case No.: 18-18627-JGR
                                              )       Chapter 13
Debtor.                                       )

                    LOCAL BANKRUPTCY FORM 3015-1.2
    NOTICE OF FILING AMENDED CHAPTER 13 PLAN, DEADLINE FOR FILING
         OBJECTIONS THERETO, AND HEARING ON CONFIRMATION

PART 1: OBJECTION DEADLINE: January 10, 2019

PART 2: NOTICE:
NOTICE IS HEREBY GIVEN that the debtor(s) filed a chapter 13 plan on December 20, 2018,
at docket no. 34. A copy of the Chapter 13 Plan is attached. A hearing on confirmation of
debtor’s Chapter 13 Plan will be held on Thursday, January 31, 2019 at 10:00 a.m. in
Courtroom B, US Bankruptcy Court, US Custom House, 721 19th Street, Denver, CO
80202.

The last day to file an objection to the plan is the objection deadline stated above. Objections to
the Chapter 13 Plan must comply with L.B.R. 3015-1(c) and must clearly specify the grounds
upon which they are based, including the citation of supporting legal authority, if any. General
objections will not be considered by the court.

Parties who have complied with L.B.R. 3015-1 may appear telephonically at the confirmation
hearing. A few minutes before the hearing dial 1-888-684-8852 followed by the access code of
9369782 followed by the # sign.

Unless a written objection is filed, the Chapter 13 Plan may be confirmed without a hearing,
upon the debtor’s filing of L.B.F. 3015-1.3, Verification of Confirmable Plan pursuant to L.B.R.
3015-1.

This notice pertains only to the Chapter 13 Plan. Creditors should also review the Notice of
Chapter 13 Case for additional information and deadlines, including those related to objecting to
dischargeability of certain debts, objecting to exemptions, and filing a proof of claim.

         Respectfully submitted this 20th day of December, 2018.

                                              Law Office of Stephen H. Swift, P.C.

                                              __/s/ Stephen H. Swift________
                                              Stephen H. Swift, Attorney No. 14766
                                              733 East Costilla Street, Suites A&B
                                              Colorado Springs, CO 80903
                                              (719) 520-0164
                                              (719) 520-0248
                                              stephen.swift@swiftlaw.net
